Conviction is for robbery, punishment assessed being five years in the penitentiary. *Page 207 
Notice of appeal was entered on June 24th and eighty days granted from that date in which to file statement of facts and bills of exception. Later a further extension of ten days was allowed. The full 90 days expired on September 22d. On September 21st appellant filed an affidavit with the clerk of the trial court stating that she was unable to pay for a statement of facts or to give security therefor, and on the same day the trial judge entered an order directing the court reporter to furnish appellant such statement of facts. No statement of facts is found in the record. There is no showing of any effort on the part of appellant or her attorney to secure a statement of facts until one day before the expiration of the ninety-day extension, and the record is silent in regard to the matter after the trial judge made the order on September 21st. We must hold that appellant is not entitled to a reversal because of being deprived of a statement of facts without negligence on her part. The circumstances regarding the matter — that is, of only one day remaining after the order for statement of facts was requested — are precisely the same as occurred in Capps v. State, 93 S.W.2d 407, and in Murphy v. State, 91 S.W.2d 738. See also Kelly v. State,91 S.W.2d 343, and Francis v. State, 106 S.W.2d 279.
The bills of exception can not be appraised in the absence of a statement of facts.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.